Citation Nr: 1121660	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for calluses of the right foot.

3.  Entitlement to service connection for calluses of the left foot.

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The issues of service connection for a right knee disorder and bilateral foot calluses are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to have sustained more than one left ankle sprain and voiced complaints of recurring ankle pain during his service.

2.  The Veteran is found to have presented credible lay assertions having left ankle pain since service.

3.  The currently demonstrated left ankle sprain residuals is shown as likely as not to be due to an injury that the Veteran sustained during his lengthy period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by left ankle sprain residuals is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 3 8 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Analysis

The Veteran asserts that his current left ankle disability is due to repeated injuries that suffered while on active duty.  

The service treatment records documents several instances of the Veteran complaining of left ankle pain after sustaining an ankle sprain in May 1986.  

In November 1999, the Veteran complained of having left ankle pain for one day.  He reported jumping off a 2 foot log and landing with his ankle in an twisted position; the assessment was ankle sprain.

The Veteran also was noted to have a history of left ankle pain in December 1999, but X-ray studies performed at that time were negative.

A December 2001 medical history report noted that the Veteran's ankle was bothering him after he rolled it.

The service retirement examination and the associated medical history report noted the Veteran's complaints of recurring left ankle pain as well as a history of a left ankle sprain.

At a January 2008 VA examination, the Veteran's reported a medical history of his left ankle problems and, after examination, the examiner diagnosed left ankle sprain.  The examiner did not have the claims file to review.  

In September 2010, the Veteran testified that his left ankle pain had persisted after service and that walking on uneven ground and twisting the ankle in a certain way made the pain come back.

The Board finds that the Veteran's lay assertions regarding persistent left ankle pain since service is competent evidence of continuing symptomatology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of the evidence of recurring left ankle pain in service, the Veteran's statements of persistent postservice left ankle pain are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffers from a chronic left ankle sprain that had its onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

Service connection for a chronic left ankle sprain is granted.


REMAND

The Veteran asserts he has a chronic right knee disorder due to injury sustain in service.

The service treatment records showed that the Veteran voiced complaints of right knee pain in May 1986, 4 days after he stepped in a hole while running and twisted the knee.  He is shown to have had several other right knee complaints in subsequent years.

The Veteran was afforded a VA examination in January 2008 and reported having persistent right knee complaints.  On examination of the right knee, the examiner noted slight pain on deep palpation of the lateral side of the right knee and some crepitus felt on palpation during range of motion studies.  However, the examiner's diagnosis was that there was no radiographic or clinical evidence to support a diagnosis.

Given the findings noted on examination, the Board finds that another VA examination is needed in order to determine whether the Veteran's complaints of recurring pain and occasional locking are attributable to underlying knee pathology.

Regarding the claimed bilateral calluses, the Board notes that related findings were reported at the time of the separation examination when the Veteran reported having them shaved while in the field during his service.  

On VA examination, the examiner diagnosed the calluses but she did not opine as to whether the current disability due to service.  

The Board also notes that a March 2007 VA treatment record contained a diagnosis of dyshidrotic eczema on both feet.  It is unclear whether these findings are related to the claimed calluses or represent a separate entity that was unrelated to service.  Thus, clarification is needed regarding the nature of the claimed skin condition.

Further, since the Veteran testified that he only receives VA treatment, all pertinent VA treatment records since March 2008 should be secured and associated with the claims file.

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records referable treatment rendered for the claimed right knee and bilateral foot conditions by the VA healthcare system dated since March 2008.  These should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The RO should then schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed right knee condition.  All findings should be reported and any tests deemed necessary to render a diagnosis should be undertaken.

The claims folder should be made available to the examiner for review.

Based on his/her review of the case, the examiner should identify the presence of any right knee disorder.  If no diagnosis is made, the examiner must explain the significance, or lack thereof, of the Veteran's complaints and any objective findings noted on examination.

If a diagnosis of the right knee is made, the examiner should opine as to whether the Veteran at least as likely as not has a right knee disability that had its clinical onset during service or due to the right knee injury sustained therein.  

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity, as to why an opinion may not be offered.

3.  The RO should then schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed calluses and/or skin disorder involving either foot.  All findings should be reported and any tests deemed necessary to render a diagnosis should be undertaken.

The claims folder should be made available to the examiner for review.  

Taking into account the examination, medical history, and the Veteran's assertions, the examiner should provide an opinion as to whether the Veteran has a disability manifested by calluses and/or other skin manifestations of either that at least as likely as not had their onset in service or are due to an event or incident of the Veteran's extensive period of active service.

4.  Following completion of all indicated development, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


